                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

In re:                                      §
                                            §                Chapter 7
ORLY GENGER,                                §
                                            §                Case No. 19-10926-tmd
      Debtor.                               §
                                            §

    ORDER GRANTING MOTION FOR AN ORDER, PURSUANT TO SECTION
     107(b) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9018,
   AUTHORIZING SAGI GENGER TO FILE CERTAIN OF THE EXHIBITS AND
       PORTIONS OF THE MOTION TO DISMISS BANKRUPTCY CASE
                OR, ALTERNATIVELY, TO TRANSFER VENUE,
          AND MEMORANDUM OF LAW IN SUPPORT UNDER SEAL

           The Court has considered the Motion for an Order, Pursuant to Section 107(b) of

  the Bankruptcy Code and Bankruptcy Rule 9018, Authorizing Sagi Genger to File

  Certain of the Exhibits and Portions of the Motion to Dismiss Bankruptcy Case or,

  Alternatively, to Transfer Venue, and Memorandum of Law in Support Under Seal (the

  “Motion”). The Court, having considered the Motion, the Protective Order (as defined in

  the Motion), the responses, if any, the documents, motions, and pleadings on file, and




  {01519/0001/00239858.2}
arguments of counsel, if any, is of the opinion that the Motion is meritorious and,

therefore, it is hereby GRANTED.

         IT IS THEREFORE ORDERED that the Motion is hereby GRANTED;

         IT IS FURTHER ORDERED that certain of the exhibits and portions of the

Motion to Dismiss Bankruptcy Case or, Alternatively, to Transfer Venue, and

Memorandum of Law in Support (the “Motion to Dismiss”), where related to the assets

of Eric Herschmann, will be filed under seal for review in camera by this Court.

         IT IS FURTHER ORDERED that the matter shall remain under seal for no

longer than one year from the date of entry of the order, unless the Court orders

otherwise.

         IT IS FURTHER ORDERED that any evidence and testimony taken concerning

the Motion to Dismiss will be sealed as provided by the Federal Rules of Civil Procedure,

the Federal Rules of Bankruptcy Procedure, and the Federal Rules of Evidence, and any

person present in the Courtroom, other than Orly Genger (the “Debtor”), the Trustee,

representatives of the Trusts (as defined in the Motion), and Sagi Genger (“Sagi”), will be

excluded from the Courtroom during testimony but only as necessary pursuant to the

Protective Order (as defined in the Motion).

         IT IS FURTHER ORDERED, to the extent the Court deems, after in camera

review that the Motion to Dismiss in unredacted format and the related Exhibits are

improperly designated “confidential” by the Debtor and her husband, then the unredacted

Motion to Dismiss and related “confidential” documents will be unsealed in this Chapter

7 case, and will be filed with the clerk of the Court.

         IT IS FURTHER ORDERED that the only entities permitted to review

documents or transcripts of proceedings placed under seal are the Debtor, representatives

of the Trusts, the Trustee, and Sagi, and, in addition, the following entities shall also have

{01519/0001/00239858.2}
access to matters placed under seal unless the Court specifically rules otherwise: (1) the

judge presiding over the case, (2) the law clerk to whom the matter is assigned internally

by the presiding judge, (3) the Courtroom Deputy responsible for the matter, (4) the Clerk

of the Court, and (5) the presiding judge and staff of any appellate tribunal.

                                            ###

Proposed Order Submitted by:

STREUSAND, LANDON, OZBURN & LEMMON, LLP

Sabrina L. Streusand
State Bar No. 11701700
1801 S. MoPac Expressway, Suite 320
Austin, Texas 78746
(512) 236-9900
(512) 236-9904 (Fax)

ATTORNEYS FOR JUDGMENT CREDITOR
SAGI GENGER




{01519/0001/00239858.2}
